                                                     Case 2:19-cv-02544-JAM-DB Document 81 Filed 04/06/21 Page 1 of 4


                                                1 Nathan G. Kanute (CA Bar No. 300946)
                                                  SNELL & WILMER L.L.P.
                                                2 50 West Liberty Street, Suite 510
                                                  Reno, Nevada 89501
                                                3 Telephone: 775-785-5440
                                                  E-Mail: nkanute@swlaw.com
                                                4
                                                  Don Bivens (admitted pro hac vice)
                                                5 (AZ Bar No. 005134)
                                                  SNELL & WILMER L.L.P.
                                                6 One Arizona Center, Suite 1900
                                                  400 East Van Buren Street
                                                7 Phoenix, AZ 85004-2202
                                                  Telephone: (602) 382-6000
                                                8 Email: dbivens@swlaw.com
                                                9 Attorneys for Plaintiff
                                               10
                                                                       IN THE UNITED STATES DISTRICT COURT
                                               11
                                                                            EASTERN DISTRICT OF CALIFORNIA
                                               12
Snell & Wilmer
             50 W. Liberty Street, Suite 510




                                               13 SOLARMORE MANAGEMENT                           Case No. 2:19-cv-02544-JAM-DB
                                                  SERVICES, INC., a California corporation,
                 Reno, Nevada 89501
                    LAW OFFICES

                     775-785-5440




                                               14                                               STIPULATION FOR EXTENDING
                          L.L.P.




                                                                   Plaintiff,                   TIME FOR DEFENDANT CARSON
                                               15                                               TRAILER, INC. TO RESPOND TO
                                                  v.                                            FIRST AMENDED COMPLAINT AND
                                               16                                               ORDER
                                                  JEFF CARPOFF and PAULETTE
                                               17 CARPOFF, husband and wife; LAUREN             Complaint Served: Various Dates
                                                  CARPOFF, an individual; ROBERT V.             Response Deadline: Various Dates
                                               18 AMATO, an individual; PRISCILLA               New Response Deadline: April 22, 2021
                                                  AMATO, an individual; ROBERT
                                               19 KARMANN, an individual; RONALD J.
                                                  ROACH, an individual; JOSEPH BAYLISS,
                                               20 an individual; BAYLISS INNOVATIVE
                                                  SERVICES, INC., a California corporation;
                                               21 ARI J. LAUER, an individual; LAW
                                                  OFFICES OF ARI J. LAUER; ALAN
                                               22 HANSEN; an individual; SEBASTIAN
                                                  JANO, an individual; STEVE WILDE, an
                                               23 individual; RYAN GUIDRY, an individual;
                                                  CARRIE CARPOFF-BODEN, an individual;
                                               24 PATRICK MOORE, an individual; HALO
                                                  MANAGEMENT SERVICES LLC, a
                                               25 Nevada limited liability company;
                                                  ALVAREZ & MARSAL VALUATION
                                               26 SERVICES, LLC, a Delaware limited
                                                  liability company; BARRY HACKER, an
                                               27 individual; MARSHALL & STEVENS, INC.,
                                                  a Delaware corporation; COHNREZNICK
                                               28                                           1    STIPULATION FOR EXTENDING TIME FOR
                                                                                                   DEFENDANT CARSON TRAILER, INC. TO
                                                                                                RESPOND TO FIRST AMENDED COMPLAINT
                                                                                                                         AND ORDER
                                                       Case 2:19-cv-02544-JAM-DB Document 81 Filed 04/06/21 Page 2 of 4


                                                  1 CAPITAL MARKETS SECURITIES, LLC, a
                                                    Maryland limited liability company;
                                                  2 FALLBROOK CAPITAL SECURITIES
                                                    CORPORATION, a Florida corporation;
                                                  3 SCOTT WENTZ, an individual; RAINA
                                                    YEE, an individual; VISTRA
                                                  4 INTERNATIONAL EXPANSION (USA)
                                                    INC., fka RADIUS GGE (USA), INC., fka
                                                  5 HIGH STREET PARTNERS INC., a
                                                    Maryland corporation; RADIUS GGE (USA),
                                                  6 INC., fka HIGH STREET PARTNERS INC.,
                                                    a Maryland corporation; MONTAGE
                                                  7 SERVICES, INC., a California corporation;
                                                    HERITAGE BANK OF COMMERCE, a
                                                  8 California corporation; DIANA KERSHAW,
                                                    an individual; CARSON TRAILER, INC., a
                                                  9 California corporation; DAVID ENDRES, an
                                                    individual; AHERN RENTALS INC., a
                                                 10 Nevada corporation, AHERN AD, LLC, a
                                                    Nevada limited liability company; EVAN
                                                 11 AHERN, an individual; THE STRAUSS
                                                    LAW FIRM, LLC, a South Carolina limited
Snell & Wilmer
             50 West Liberty Street, Suite 510




                                                 12 liability company; PETER STRAUSS, an
                 Reno, Nevada 89501




                                                    individual; PANDA BEAR
                      law offices




                                                 13 INTERNATIONAL, LTD., a Hong Kong
                         L.L.P.




                                                    corporation; PANDA SOLAR SOLUTIONS
                                                 14 LLC, a Nevada limited liability corporation;
                                                    DC SOLAR INTERNATIONAL, INC., a
                                                 15 Nevis corporation; BAYSHORE SELECT
                                                    INSURANCE, a Bahamian Corporation;
                                                 16 CHAMPION SELECT INSURANCE, a
                                                    Bahamian Corporation; JPLM DYNASTY
                                                 17 TRUST, a Cook Island Trust; BILLIE JEAN
                                                    TRUST, a Cook Island Trust; SOUTHPAC
                                                 18 INTERNATIONAL, INC., a Cook Islands
                                                    Corporation,
                                                 19
                                                                           Defendants.
                                                 20
                                                 21
                                                 22          IT IS HEREBY STIPULATED by and between Solarmore Management Services,
                                                 23   Inc. (“Solarmore”), and defendant Carson Trailer, Inc. (“Defendant”), (collectively, the
                                                 24   “Parties”), either for themselves or by and through their respective counsel, that:
                                                 25          Solarmore filed its First Amended Complaint in this Court on December 18, 2020.
                                                 26   The Defendant was personally served on January 29, 2021;
                                                 27   ///
                                                 28                                                2     STIPULATION FOR EXTENDING TIME FOR
                                                                                                           DEFENDANT CARSON TRAILER, INC. TO
                                                                                                        RESPOND TO FIRST AMENDED COMPLAINT
                                                                                                                                 AND ORDER
                                                       Case 2:19-cv-02544-JAM-DB Document 81 Filed 04/06/21 Page 3 of 4


                                                  1          A number of the other defendants executed waivers of service for the First Amended
                                                  2   Complaint, which meant that their responses to Solarmore’s First Amended Complaint were
                                                  3   not due until March 22, 2021, at the earliest;
                                                  4          Solarmore had previously agreed with various other defendants that had been
                                                  5   personally served to extend the deadlines to respond to Solarmore’s First Amended
                                                  6   Complaint for roughly 28 days until late-March 2021; and
                                                  7          Counsel for Solarmore and other defendants met and conferred regarding the
                                                  8   defendants’ deadline to respond to Solarmore’s First Amended Complaint, and they agreed
                                                  9   to extend this deadline to April 22, 2021. Subsequently, several defendants have met and
                                                 10   conferred with Solarmore’s counsel to continue the deadline to respond to May 12, 2021.
                                                 11   Counsel for Solarmore and Defendant also met and conferred and agreed to extend
Snell & Wilmer
             50 West Liberty Street, Suite 510




                                                 12   Defendant’s deadline to respond to the First Amended Complaint to May 12, 2021,
                 Reno, Nevada 89501
                      law offices




                                                 13   consistent with the other defendants. Moreover, in light of the agreed upon extension, the
                         L.L.P.




                                                 14   Parties have also agreed that it is in the best interest of the Parties and this Court to also
                                                 15   extend the Parties’ deadline to submit a joint status report that includes the Rule 26(f)
                                                 16   discovery plan to May 21, 2021.
                                                 17          This is the first request for an extension for this Defendant.
                                                 18   ///
                                                 19   ///
                                                 20   ///
                                                 21   ///
                                                 22   ///
                                                 23   ///
                                                 24   ///
                                                 25   ///
                                                 26   ///
                                                 27   ///
                                                 28                                                 3    STIPULATION FOR EXTENDING TIME FOR
                                                                                                           DEFENDANT CARSON TRAILER, INC. TO
                                                                                                        RESPOND TO FIRST AMENDED COMPLAINT
                                                                                                                                 AND ORDER
                                                      Case 2:19-cv-02544-JAM-DB Document 81 Filed 04/06/21 Page 4 of 4


                                                  1         THEREFORE, pursuant to Local Rules 143 and 144, the Parties hereby stipulate to
                                                  2   extend the time for Defendant to respond to Solarmore’s First Amended Complaint as
                                                  3   follows:
                                                  4         1.     The deadline for Defendant to answer, object or otherwise respond to
                                                  5   Solarmore Management Services, Inc.’s First Amended Complaint shall be May 12, 2021.
                                                  6         2.     The deadline for the Parties to submit to the Court a joint status report that
                                                  7   includes the Rule 26(f) discovery plan shall be May 21, 2021.
                                                  8         IT IS SO STIPULATED.
                                                  9
                                                 10    Dated: April 5, 2021                             SNELL & WILMER L.L.P.
                                                 11                                                  By: /s/ Nathan G. Kanute
Snell & Wilmer




                                                                                                        Nathan G. Kanute
             50 West Liberty Street, Suite 510




                                                 12                                                     50 W. Liberty Street, Suite 510
                 Reno, Nevada 89501




                                                                                                        Reno, NV 89501
                      law offices




                                                 13
                         L.L.P.




                                                                                                         Don Bivens (admitted pro hac vice)
                                                 14                                                      One Arizona Center, Suite 1900
                                                                                                         400 East Van Buren Street
                                                 15                                                      Phoenix, AZ 85004-2202
                                                 16                                                      Attorneys for Plaintiff
                                                 17
                                                      Dated: April 5, 2021                            DEMETRIOU, DEL GUERCIO,
                                                 18                                                   SPRINGER & FRANCIS, LLP
                                                 19
                                                                                                      By:    /s/ Jennifer T. Taggart__________
                                                 20                                                          Jennifer T. Taggart, Attorneys for
                                                 21                                                          Carson Trailer, Inc.

                                                 22
                                                 23
                                                            IT IS SO ORDERED.
                                                 24
                                                 25    Dated: April 5, 2021                    /s/ John A. Mendez
                                                 26                                            THE HONORABLE JOHN A. MENDEZ
                                                                                               UNITED STATES DISTRICT COIRT JUDGE
                                                 27
                                                 28                                              4      STIPULATION FOR EXTENDING TIME FOR
                                                                                                          DEFENDANT CARSON TRAILER, INC. TO
                                                                                                       RESPOND TO FIRST AMENDED COMPLAINT
                                                                                                                                AND ORDER
